UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YIWU LIZHISHA ACCESSORIES COL,
 LTD., d/b/a LISA ACCESSORIES
 FACTORY, and HONG KONG                                               16-CV-6418 (JPO)
 LIZHISHA JEWELRY CO., LIMITED,
 d/b/a HONG KONG LISA                                       ORDER ADOPTING REPORT AND
 ACCESSORIES LIMITED,                                           RECOMMENDATION
                         Plaintiffs,

                      -v-

 JJAMZ, INC., and PUNCH FASHIONS,
 LLC,
                         Defendants.


J. PAUL OETKEN, District Judge:

        On August 21, 2018, this Court granted Plaintiffs’ motion for summary judgment against

Defendants Jjamz, Inc. and Punch Fashions, LLC, and referred the matter to Magistrate Judge

Sarah Netburn for an inquest on damages. (Dkt. No. 39.) Judge Netburn conducted a thorough

and careful inquest and issued a Report and Recommendation (the “Report”) that this Court

award damages as specified in the Report. (Dkt. No. 44.) The Court has reviewed the Report.

        No party has filed a timely objection to the Report; therefore, the Court reviews it for

clear error. See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”); see also Borcsok v. Early, 299 F. App’x 76, 77

(2d Cir. 2008). Magistrate Judge Netburn’s well-reasoned Report presents no such errors and is

therefore fully adopted by this Court.

        Accordingly, damages are awarded as calculated in the Report.




                                                   1
       The Clerk of Court is directed to enter final judgment in favor of Plaintiffs as specified in

the Report and to close this case.

       SO ORDERED.

Dated: July 1, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                 2
